DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 051,305. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are found in U.S. Patent No. 11, 051,305 with obvious wording variations.  Take an example of comparing claims 1 of  pending application and claim 1 of the U.S. Patent No. 11, 051,305:
Pending Application 17356835
U.S. Patent No. 11, 051,305
Claim 1, A communication device comprising: a radio frequency (RF) frontend; an embedded subscriber identity module (eSIM) that stores one or more eSIM profiles that enable the RF frontend to communicate with at least one RAN operated by a selected carrier; a memory that stores a local profile assistant (LPA) application; a network interface that communicates with one or more network servers; a controller communicatively coupled to the RF frontend, the eSIM, the memory, and the network interface, the controller executing the LPA application to enable the communication device to: receive carrier destination data identifying the selected carrier; and in response to receiving the carrier destination data: request download, via the network interface, of an eSIM profile associated with the selected carrier from a subscription server based on the identified carrier destination; receive, via the network interface, the eSIM profile; install the eSIM profile in the eSIM
Claim 2-20 is similar to claim 2-20 of US Patent 11, 051,305.

Claim 1, A communication device comprising: a radio frequency (RF) frontend that is configurable for over the air (OTA) communication with at least one radio access network (RAN) operated by a selected carrier from among more than one carrier; an embedded subscriber identity module (eSIM) that stores one or more eSIM profiles that enable the RF frontend to communication with the at least one RAN operated by the selected carrier; a memory that stores a local profile assistant (LPA) application; a network interface that communicates with one or more network servers via wireless communication; a controller communicatively coupled to the RF frontend, the eSIM, the memory, and the network interface, the controller executing the LPA application to enable the communication device to: receive, via a selected one of: (i) a user interface device; (ii) an image capturing device; (iii) a removable data storage device; and (iv) the network interface, carrier destination data providing a carrier designation; and in response to receiving the carrier destination data: identify the selected carrier based on the carrier destination data, each carrier of the more than one carrier identified via separate carrier designation data; request download, via the network interface, of an eSIM profile associated with the selected carrier from a subscription server based on the identified carrier destination; receive the eSIM profile via the network interface; install the eSIM profile in the eSIM; and concurrent with one or more of requesting, receiving and installing the eSIM profile: receive, via the network interface, digital content associated with the selected carrier and a configuration of the communication device from a configuration manager hosted on a configuration server, the digital content enabling functionality via the selected carrier.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 12-16 and 20  is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Namiranian (EP 3,634,021).
Per claim 1, Namiranian discloses a communication device comprising: a radio frequency (RF) frontend (paragraph 0047, i.e. The device hardware 312 may include a cellular modem that enables the user device 102 to perform telecommunication and data communication with one or more wireless carrier networks, as well as a short-range transceiver that enables the device to connect to other devices via short-range wireless communication links); an embedded subscriber identity module (eSIM) that stores one or more eSIM profiles  (paragraph 0047, i.e. the user device is further equipped with the eSIM 110 that stores one or more eSIM profiles) that enable the RF frontend to communicate with at least one RAN operated by a selected carrier (paragraphs 0013 and 0053, i.e.  a  wireless carrier network operated by the MNO 104 may be implemented using multiple interconnected networks, the wireless carrier network may include multiple Radio Access Networks [RANs]  and a machine-readable code that specifies a network address of an MNO network portal to activate the download of an eSIM profile to a user device); a memory that stores a local profile assistant (LPA) application (paragraph 0032, i.e. the SM-DP+ 110 may send the eSIM profile 130 to the LPA application 128 for storage in the eSIM 126 of the user device 102); a network interface that communicates with one or more network servers (paragraph 0044, i.e. the communication interface 302 may include wireless and/or wired communication components that enable the electronic device to transmit or receive voice or data communication via the wireless carrier network, as well as other telecommunication and/or data communication networks); a controller communicatively coupled to the RF frontend (paragraph 0049 and 0050, i.e. the operating system 314 may also process data using the one or more processors 308 to generate output based on input that are received via the user interface 306 and the operating system 314 may include an interface layer that enables applications to interface with the modem and/or the communication interface 302) , the eSIM, the memory, and the network interface, the controller (paragraph 0044, Fig 3, i.e. memory, communication interface and processors and  the user device 102 may include a communication interface 302, one or more sensors 304, a user interface 306, one or more processors 308, memory 310, and device hardware 312) executing the LPA application to enable the communication device to: receive carrier destination data identifying the selected carrier (paragraph 0023, i.e. the MNO network portal 116 may prompt the user to open an LPA application 128 on the user device 102. In some instances, the MNO network portal 116 may display a network address of the SM-DP+ 110 and a unique token that identifies the eSIM profile assigned to the user device 102); and in response to receiving the carrier destination data (paragraph 0023, display a network address of the SM-DP): request download, via the network interface, of an eSIM profile associated with the selected carrier from a subscription server based on the identified carrier destination (paragraph 0023, i.e. the instructions may direct the user to input the network address of the SM-DP+ 110 and the unique token into an interface of the LPA application 128, and then trigger the LPA application 128 to request the assigned eSIM profile from the SM-DP+ 110); receive, via the network interface, the eSIM profile (paragraph 0023, i.e. in response, the SM-DP+ 110 may send the eSIM profile 130 to the LPA application 128 for storage in the eSIM 126 of the user device 102); install the eSIM profile in the eSIM (paragraph 0023,i.e.  the SM-DP+ 110 may send the eSIM profile 130 to the LPA application 128 for storage in the eSIM 126 of the user device 102 or download the eSIM profile).
	Per claim 4, Namiranian discloses the communication device of claim 1, further comprising an image capturing device that images a graphical indicator of digital information to obtain the carrier destination data (paragraph 0005, i.e. the machine-readable code may be inputted into the user device when a code reader application on the user device is used by a user to scan the machine-readable code with an image sensor [e.g., a camera] of the user device. For example, the machine-readable code may be a Quick Response [QR] code).
	Per claim 5, Namiranian discloses the communication device of claim 1, further comprising a user interface device that receives the carrier destination data (paragraph 0044, i.e. the communication interface 302 may include wireless and/or wired communication components that enable the electronic device to transmit or receive voice or data communication via the wireless carrier network, as well as other telecommunication and/or data communication networks).
	Per claim 6, Namiranian discloses the communication device of claim 1, further comprising a removable data storage device that stores the carrier destination data (paragraph 0036, removable storage).
	Per claim 7, Namiranian discloses the communication device of claim 1, wherein the controller executing the LPA application further enables the communication device to receive, via the network interface, the carrier destination data from a remote user interface (paragraph 0016, i.e. the wireless carrier network may provide telecommunication services to multiple user devices, which may include consumer devices and M2M devices,  where these devices may include a smartphone, a tablet computer, a smartwatch, a gaming console. M2M devices are networked machines that use the telecommunication services provided by the wireless carrier to communicate with other devices. Each of the user devices may be equipped with an eUICC, also referred to as an eSIM, that is directly wired or soldered to a circuit board of the user device, also see paragraph 0023, The MNO network portal 116 may prompt the user to open an LPA application 128 on the user device 102).
	Per claim 8, Namiranian discloses the communication device of claim 1, wherein the controller executing the LPA application further enables the communication device to install the digital content comprising at least one of: (i) a carrier configuration; and (ii) an application executable by the controller( paragraph 0023, i.e. instructions that guide the user to download an eSIM profile to an eSIM 126 of the user device 102. The MNO network portal 116 may prompt the user to open an LPA application 128 on the user device 102 and paragraph 0048,i.e. the one or more processors 308 and the memory 310 of the user device 102 may implement an operating system 314, device software 316, and one or more applications 318).
	Per claim 9, refer to the same rationale as explained in claim 1.
	Per claim 12, refer to the same rationale as explained in claim 4.
	Per claim 13, refer to the same rationale as explained in claim 5.
	Per claim 14, refer to the same rationale as explained in claim 6.
	Per claim 15, refer to the same rationale as explained in claim 7.
	Per claim 16, refer to the same rationale as explained in claim 8.
	Per claim 20, refer to the same rationale as explained in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647